the prior art of record does not show or render obvious an autonomous steering apparatus comprising a support bracket; a steering drive shaft rotatably provided in a lower reception portion of the support bracket; an upper bracket having an upper reception portion formed vertically through an inner central region, coupled to a top surface of the support bracket, and provided on one side thereof with a power transmission portion having a groove structure recessed inward from an outside and connected to the upper reception portion; a shaft drive member provided in the power transmission portion.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsutsui (CN 104520165 B), Shibazaki et al. (US 2015/0090520 A1), Gu et al. (CN 203780606 U), Matsumoto et al. (JP 2002002503 A), Hoblingre et al. (US 5127670 A) are cited to show similar devices.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611